Exhibit 10.1

 

EXECUTION COPY

 

SECOND AMENDED AND RESTATED
ADVISORY AGREEMENT

 

THIS SECOND AMENDED AND RESTATED ADVISORY AGREEMENT (this ”Agreement”) is
entered into as of June 3, 2004, by and between AMERICA FIRST APARTMENT
INVESTORS, INC., a Maryland corporation (the ”Company”), and AMERICA FIRST
APARTMENT ADVISORY CORPORATION, a Maryland corporation (the ”Advisor”).

 

W I T N E S S E T H:

 

WHEREAS, the Company operates as a real estate investment trust (a ”REIT”) under
Sections 856 through 860 of the Internal Revenue Code of 1986, as amended
(the ”Code”); and

 

WHEREAS, the Company, directly or through its Subsidiaries, invests in
multifamily apartment complexes, mortgage-backed securities and other real
estate related investments meeting the investment criteria established from time
to time by its Board of Directors; and

 

WHEREAS, the Company has retained the Advisor to manage the operations and
investments of the Company and its Subsidiaries and to perform administrative
services for the Company and its Subsidiaries, in the manner and on the terms
set forth in the First Amended and Restated Advisory Agreement between the
Company and the Advisor, dated October 21, 2003, (the “First Amended
Agreement”); and

 

WHEREAS, on the date hereof the Company will consummate a merger of America
First Real Estate Investment Partners, L.P., a Delaware limited partnership
which invests in real estate assets similar to those of the Company (“AFREZ”),
with and into the Company; and

 

WHEREAS, as a result of the foregoing, the Company (acting with the concurrence
of each of its Independent Directors) and the Advisor believe that it is
necessary and appropriate to further amend and restate the terms of the First
Amended Agreement as set forth in this Agreement which shall supercede the First
Amended Agreement in its entirety;

 

NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:

 

Definitions.  Capitalized terms used herein shall have the respective meanings
assigned them in this Section 1:

 

(a)                                  “Affiliate” means, with respect to either
party hereto, (i) any person who directly or indirectly controls or is
controlled by or is under common control with the specified party, (ii) any
person who is (or has the power to designate) an officer of, general partner in
or trustee of, or serves (or has the power to designate a person to serve) in a
similar capacity with respect to, the specified party, and (iii) any person who,
directly or indirectly, is the beneficial owner of 10% or more of any class of
equity securities of the specified party.

 

--------------------------------------------------------------------------------


 

(b)                                 “AFREZ Property Value” means the value of
the real property and securities which (i) were held by AFREZ on the date on
which the merger of AFREZ and the Company becomes effective and (ii) continue to
be held by the Company, determined in the manner provided in the Amended and
Restated Agreement of Limited Partnership of AFREZ, dated December 31, 2000, for
purposes of calculating the administrative fee payable to the general partner of
AFREZ under section 5.05(b) of such Agreement of Limited Partnership.

 

(c)                                  “Agreement” means this First Amended and
Restated Advisory Agreement between the Company and the Advisor, as amended from
time to time.

 

(d)                                 “Board of Directors” means the board of
directors of the Company.

 

(e)                                  “Foreclosed Bonds” means any one or more of
the tax-exempt housing bonds which were originally issued by various state or
local authorities to America First Tax Exempt Mortgage Fund 2 Limited
Partnership (the predecessor to the Prior Partnership) in order to provide
construction and permanent financing for seven multifamily housing properties
that the Prior Partnership acquired through foreclosure or deed in lieu of
foreclosure.

 

(f)                                    “GAAP” means accounting principles
generally accepted in the United States of America.

 

(g)                                 “Governing Instruments” means the articles
of incorporation and bylaws, in the case of a corporation, the limited liability
company agreement, in the case of a limited liability company and the
partnership agreement, in the case of a partnership, as such instruments may be
amended from time to time.

 

(h)                                 “Independent Directors” means those members
of the Board of Directors who are neither executive officers of the Company nor
executive officers or directors of the Advisor and who otherwise qualify as
independent directors under the rules of the stock exchange on which the common
stock of the Company is listed.

 

(i)                                     “Investment Assets” means Real Estate
Assets, Mezzanine Investments, Mortgage-backed Securities and other real estate
related investments meeting the investment criteria established from time to
time by the Company’s Board of Directors.

 

(j)                                     “MBS Gross Asset Value” means the
outstanding principal balance, in U.S. dollars of the Mortgage-backed Securities
held by the Company determined quarterly on a marked-to-market basis.

 

(k)                                  “Mezzanine Investments” means investments
in the form of subordinate mortgage loans, preferred equity or similar
arrangements consistent with the underwriting or acquisition criteria
established by the Company from time to time made by the Company to unaffiliated
owners of multifamily apartment properties.

 

2

--------------------------------------------------------------------------------


 

(l)                                     “Mortgage-backed Securities” means
mortgage-backed securities meeting the investment criteria established by the
Company from time to time which have been acquired by the Company.

 

(m)                               “NAREIT Index Rate” means the composite
dividend yield, expressed in terms of an annual percentage rate, as reported by
the National Association of Real Estate Investment Trusts for equity REITs which
invest in residential apartment properties.

 

(n)                                 “Prior Partnership” means America First
Apartment Investors, L.P., a Delaware limited partnership which merged with and
into the Company as of the date of this Agreement.

 

(o)                                 “Qualified REIT Subsidiary” means a
corporation, 100% of the stock of which is held by the Company at all times
during the existence of the corporation, consistent with the definition of
Qualified REIT Subsidiary in Section 856(i)(2) of the Code.

 

(p)                                 “Real Estate Assets” means multifamily
apartment complexes and other real property meeting the investment criteria
established by the Company from time to time which is owned in fee, directly or
indirectly, by the Company

 

(q)                                 “Subsidiary” shall mean any corporation,
whether now existing or in the future established, of which the Company,
directly or indirectly, owns more than 50% of the outstanding voting securities
of any class or classes, or any business trust, partnership or similar
noncorporate form in which the Company, directly or indirectly, owns more than
50% of the beneficial interests.

 

(r)                                    “Taxable REIT Subsidiary” means a
corporation, the stock of which is held by the Company, consistent with the
definition of Taxable REIT Subsidiary in Section 856(l) of the Code.

 

General Duties of the Advisor.  Subject to the supervision of the Board of
Directors, the Advisor shall provide services to the Company, and to the extent
directed by the Board of Directors, shall provide similar services to any
Subsidiary of the Company as follows:

 

(a)                                  administer the day-to-day operations of the
Company and its Subsidiaries and perform or supervise the performance of such
administrative functions necessary in the management of the Company and its
Subsidiaries as may be agreed upon by the Advisor and the Board of Directors,
including, without limitation, collection of revenues and payment of expenses,
debts and obligations and maintenance of appropriate computer services to
provide such administrative functions;

 

(b)                                 serve as the Company’s consultant with
respect to formulation of investment criteria and preparation of policy
guidelines by the Board of Directors;

 

(c)                                  act as the authorized agent of the Company
in connection with the identification, evaluation, purchase, financing,
operation and disposition of Investment

 

3

--------------------------------------------------------------------------------


 

Assets and, as such, the officers and designated employees of the Advisor will
have the authority to execute documents in connection therewith on behalf of the
Company;

 

(d)                                 furnish reports and statistical and economic
research to the Company regarding the investments, activities and results of
operations of the Company and its Subsidiaries and the services performed for
the Company and its Subsidiaries by the Advisor;

 

(e)                                  monitor and provide to the Board of
Directors on an on-going basis information and other data regarding national and
local real estate markets in which the Company or its Subsidiaries maintain or
expect to acquire Investment Assets;

 

(f)                                    communicate on behalf of the Company with
the holders of equity and debt securities of the Company as required to satisfy
the continuous reporting and other requirements of any governmental or
regulatory bodies or agencies and maintain effective relations with such holders
of the Company’s securities;

 

(g)                                 to the extent not otherwise subject to an
agreement executed by the Company, designate one or more property managers for
the Company’s Real Estate Assets, which managers may be Affiliates of the
Advisor, and monitor and administer such managers;

 

(h)                                 counsel the Company in connection with
policy decisions to be made by the Board of Directors;

 

(i)                                     upon request by, and in accordance with
the directions of, the Board of Directors, invest or reinvest any money of the
Company;

 

(j)                                     engage in hedging activities on behalf
of the Company or any of its Subsidiaries consistent with the Company’s
qualification as a REIT and any other directions of the Board of Directors;

 

(k)                                  provide the executive and administrative
personnel and services required in rendering the foregoing services to the
Company and its Subsidiaries;

 

(l)                                     supervise compliance with REIT
provisions of the Code and maintain exemption from the Investment Company Act of
1940, as amended;

 

(m)                               qualify and cause the Company to qualify to do
business in all applicable jurisdictions;

 

(n)                                 cause the Company to retain qualified legal
counsel, independent public accountants, tax experts and other professionals;

 

(o)                                 comply with and use its best efforts to
cause the Company to comply with all applicable laws; and

 

4

--------------------------------------------------------------------------------


 

(p)                                 as approved and directed by the Board of
Directors, perform such other services as may be required from time to time for
management and other activities relating to the assets of the Company and its
Subsidiaries as the Advisor shall deem appropriate under the particular
circumstances.

 

Additional Activities of the Advisor.  Nothing herein shall prevent the Advisor
or any of its Affiliates from engaging in other businesses or from rendering
services of any kind to any other person or entity, including investment in or
advisory service to other entities investing in any type of real estate
investment, including investments which meet the principal investment objectives
of the Company and its Subsidiaries.  Directors, officers, employees and agents
of the Advisor or its Affiliates may serve as directors, officers, employees,
agents, nominees or signatories for the Company or any of its Subsidiaries, to
the extent permitted by the Company’s Governing Instruments, or by any
resolutions duly adopted by the Board of Directors.  When executing documents or
otherwise acting in such capacities for the Company, such persons shall use
their respective titles in the Company.

 

Bank Accounts.  At the direction of the Board of Directors, the Advisor may
establish and maintain one or more bank accounts in the name of the Company or
any of its Subsidiaries, and may collect and deposit funds into any such account
or accounts, and disburse funds from any such account or accounts, under such
terms and conditions as the Board of Directors may approve; and the Advisor
shall from time to time render appropriate accounting of such collections and
payments to the Board of Directors and, upon request, to the auditors of the
Company or any of its Subsidiaries.

 

Records; Confidentiality.  The Advisor shall maintain appropriate books of
account and records relating to services performed hereunder, and such books of
account and records shall be accessible for inspection by representatives of the
Company or any of its Subsidiaries at any time during normal business hours. 
The Advisor shall keep confidential any and all information it obtains from time
to time in connection with the services it renders under this Agreement and
shall not disclose any portion thereof to nonaffiliated third parties except
with the prior written consent of the Company or any of its Subsidiaries.

 

Obligations of the Advisor.

 

(a)                                  The Advisor shall establish and maintain a
committee consisting of persons who are qualified to evaluate investments in
real estate and the financing thereof (the “Investment Committee”) which shall
be responsible for the establishment of investment guidelines and criteria
relating to the acquisition and disposition of Investment Assets on behalf of
the Company.  All acquisitions and dispositions of Real Estate Assets and
Mezzanine Investments by the Company must be reviewed and approved in advance by
the Investment Committee.

 

(b)                                 The Advisor shall require each seller or
transferor of Real Estate Assets to the Company, and each property owner in
which the Company makes a Mezzanine Investment, to make such representations and
warranties regarding such Real Estate Assets or the real estate or other assets
securing such Mezzanine Investment, as may, in the judgment of the Advisor, be
necessary and appropriate.  In addition, the Advisor shall

 

5

--------------------------------------------------------------------------------


 

take such other action as it deems necessary or appropriate with regard to the
protection of the Company’s Real Estate Assets and other Investment Assets.

 

(c)                                  The Advisor shall refrain from any action
which, in its sole judgment made in good faith, would adversely affect the
status of the Company as a REIT or, if applicable, any of its Subsidiaries as
either a Qualified REIT Subsidiary, Taxable REIT Subsidiary or a partnership for
federal income tax purposes or which, in its sole judgment made in good faith,
would violate any law, rule or regulation of any governmental or regulatory body
or agency having jurisdiction over the Company or any such Subsidiary or which
would otherwise not be permitted by the Company’s or any such Subsidiary’s
Governing Instruments.  If the Advisor is ordered to take any such action by the
Board of Directors, the Advisor shall promptly notify the Board of Directors of
the Advisor’s judgment that such action would adversely affect the status of the
Company or any of its Subsidiaries under the Code or violate any such law, rule
or regulation or the Governing Instruments.  Notwithstanding the foregoing, the
Advisor, its directors, officers, stockholders and employees shall not be liable
to the Company, any Subsidiary of the Company, the Independent Directors or the
Company’s or any Subsidiary’s stockholders for any act or omission by the
Advisor, its directors, officers, stockholders or employees except as provided
in Section 10 of this Agreement.

 

Compensation of the Advisor.  The Company shall pay to the Advisor, for ongoing
advisory services rendered under this Agreement:

 

(a)                                  an Administrative Fee in an amount equal to
0.55% per annum of the sum of (A) the original principal amount of the
Foreclosed Bonds (even if such Foreclosed Bonds are subsequently reissued in
different principal amounts), (B) the gross purchase price of any other Real
Estate Assets acquired by the Company or its predecessors, (C) the aggregate
outstanding principal balance of the Mezzanine Investments on the payment date
for the Administrative Fee and (D) the AFREZ Property Value on the payment date
for the Administrative Fee.  Such Administrative Fee will be payable in arrears
on a monthly basis.

 

(b)                                 An MBS Administrative Fee at an annual rate
equal to 0.25% of the MBS Gross Asset Value.  The MBS Administrative Fee will
accrue daily and be payable monthly in arrears.

 

(c)                                  An MBS Incentive Fee equal to 20% of the
amount by which (i)(A) the total revenues realized by the Company from its
Mortgage-backed Securities during each calendar month less (B) the total
interest payments made by the Company during such calendar month on borrowings
incurred to finance the acquisition of Mortgage-backed Securities exceeds
(ii)(A) the average dollar amount of the Company’s shareholders’ equity invested
in Mortgage-backed Securities during such month times (B) the then current
NAREIT Index Rate on the payment date for the MBS Incentive Fee.  The MBS
Incentive Fee will be payable in arrears on a monthly basis.

 

(d)                                 a Property Acquisition Fee in connection
with the identification, evaluation and acquisition of (i) Real Estate Assets
(other than the multifamily properties

 

6

--------------------------------------------------------------------------------


 

that had originally been financed by the Foreclosed Bonds or which are include
in the assets acquired from AFREZ) and the financing thereof, including through
the reissuance of Foreclosed Bonds, and (ii) the underwriting and making of
Mezzanine Investments, which shall be in an amount equal to 1.25% of the gross
purchase price paid by the Company for such additional Real Estate Assets or the
original principal amount of such Mezzanine Investments.  The Property
Acquisition Fee with respect to an acquisition of a Real Estate Asset or making
of a Mezzanine Investment will be payable at the time of the closing of the
acquisition of such Real Estate Asset or making of such Mezzanine Investment by
the Company.

 

(e)                                  The Company may pay an Affiliate of the
Advisor a reasonable property management fee in connection with the management
of the Company’s Real Estate Assets.  The property management fee paid with
respect to any Real Estate Asset may not exceed the fees that would be charged
for such management services by independent parties in the same geographic
location.

 

(f)                                    If loans are made to the Company by an
Affiliate of the Advisor, the maximum amount of interest that may be charged by
such Affiliate shall be the lesser of the interest rate (i) which would be
charged by an unaffiliated lender to the Company or (ii) which the Advisor or
its Affiliates paid to obtain the funds to make the loan to the Company.

 

Reimbursement of Expenses Incurred by the Advisor.

 

(a)                                  The Company will reimburse the Advisor and
its Affiliates on a monthly basis for the actual out-of-pocket costs of direct
telephone and travel expenses incurred by them on Company business, direct
out-of-pocket fees, expenses and charges paid by them to third parties for
rendering legal, auditing, accounting, bookkeeping, computer, printing and
public relations services, expenses of preparing and distributing reports to the
Company’s stockholders, an allocable portion of the salaries and fringe benefits
of the employees of the Advisor or its Affiliates (including the officers of the
Advisor except as set forth in paragraph (c) below), insurance premiums
(including premiums for liability insurance which will cover the Company, the
Advisor and their respective Affiliates), the cost of compliance with all state
and federal regulatory requirements, any stock exchange or NASDAQ listing fees
for the Company’s securities, and charges and other payments to third parties
for services rendered to the Company.

 

(b)                                 Expenses incurred by the Advisor on behalf
of the Company shall be reimbursed monthly to the Advisor within 30 days after
the end of each month.  The Advisor shall prepare a statement documenting the
expenses incurred by the Advisor on behalf of the Company during each month, and
shall deliver such statement to the Company within 15 days after the end of each
month.

 

(c)                                  The Company will not reimburse the Advisor
or its Affiliates for any items of general overhead, including, but not limited
to, rent, utilities or the use of computers, office equipment or other capital
items owned by the Advisor or its Affiliates.  In addition, the Company will not
reimburse the Advisor or its Affiliates for the salaries,

 

7

--------------------------------------------------------------------------------


 

fringe benefits or travel expenses of the officers of the Advisor who are also
executive officers of America First Companies L.L.C., the principal owner of the
Advisor or for any compensation paid to the Board of Managers of America First
Companies L.L.C.

 

(d)                                 If, as a result of a review by the Company’s
independent accountants of expense reimbursement paid to the Advisor under this
Section 8, an adjustment thereto is recommended by such independent accounts,
then the Advisor shall credit any excess reimbursement against any future
reimbursements to be paid under this Section 8 or, if such excess reimbursement
is made after the termination of this Agreement, refund such excess
reimbursement to the Company.

 

(e)                                  The Company and its Subsidiaries shall be
responsible for the payment of all of their own expenses.

 

Monitoring Services.  The Advisor will monitor the management of the Company’s
Real Estate Assets.  Such monitoring will include, but not be limited to, the
following activities: serving as the Company’s consultant with respect to the
on-site management of Real Estate Assets; performing periodic on-site
inspections of Real Estate Assets, review and approval of annual operating
budgets for Real Estate Assets, review and approval of capital improvements for
Real Estate Assets, collection of information and submission of reports
pertaining to the Real Estate Assets and to moneys remitted to the Advisor or
the Company by property managers; periodic review and evaluation of the
performance of each Real Estate Asset; acting as a liaison between property
managers and the Company and working with property managers to the extent
necessary to improve their performance; review of and recommendations as to
placement of insurance coverage, handling of insurable losses, easement problems
and condemnation, delinquency and foreclosure procedures with regard to the Real
Estate Assets; and review of property manager’s reports on the Real Estate
Assets.  The Advisor may enter into subcontracts with other parties, including
its Affiliates, to provide any such services for the Advisor.  The Advisor will
perform similar services with respect to real properties securing Mezzanine
Investments to the extent requested by the Company.

 

Limits of Advisor Responsibility.

 

(a)                                  The Advisor assumes no responsibility under
this Agreement other than to render the services called for hereunder in good
faith and shall not be responsible for any action of the Board of Directors in
following or declining to follow any advice or recommendations of the Advisor,
including as set forth in Section 6(c) of this Agreement.  The Advisor and its
directors, officers, stockholders and employees will not be liable to the
Company, any of its Subsidiaries, the Independent Directors or the stockholders
of the Company or its Subsidiaries for any acts or omissions by the Advisor, its
directors, officers, stockholders or employees under or in connection with this
Agreement, except by reason of acts or omissions constituting bad faith, willful
misconduct, gross negligence or reckless disregard of their duties.  The Company
or its Subsidiaries shall reimburse, indemnify and hold harmless the Advisor and
its stockholders, directors, officers and employees from and against any and all
expenses, losses, damages, liabilities, demands, charges and claims of any
nature whatsoever (including, without limitation, reasonable attorneys’ fees) in
respect of or arising from any acts or omissions

 

8

--------------------------------------------------------------------------------


 

of the Advisor or its stockholders, directors, officers and employees made in
good faith in the performance of the Advisor’s duties under this Agreement and
not constituting bad faith, willful misconduct, gross negligence or reckless
disregard of its duties.

 

(b)                                 The Advisor shall reimburse, indemnify and
hold harmless the Company, any of its Subsidiaries, or any of their
stockholders, directors, officers and employees from any and all expenses,
losses, damages, liabilities, demands, charges and claims (including, without
limitation, reasonable attorneys’ fees) arising out of any intentional
misstatements of fact made by the Advisor in connection with this Agreement and
the services to be rendered hereunder.

 

Relationship of the Parties.  The Advisor shall for all purposes be an
independent contractor with respect to the Company and the services provided to
the Company hereunder.  The Company and the Advisor are not partners or joint
venturers with each other and nothing herein shall be construed to make them
partners or joint venturers or impose any liability as such on either of them.

 

Term.  This Agreement shall commence on the date hereof shall continue in force
through December 31, 2006, which is a period of five years from the effective
date of the initially Advisory Agreement between the Company and the Advisor. 
This Agreement will be automatically extended for additional one-year terms
unless either the Company or the Advisor elects not to renew this Agreement and
notifies the other party in writing thereof not less than 60 days prior to the
end of the term of this Agreement or any extension thereof.  Any decision by the
Company not to renew this Agreement shall be made by a majority of the
Independent Directors of the Company.

 

Termination by the Company for Cause.  At the option of the Company, this
Agreement or any extension hereof shall be and become terminated upon 60 days’
written notice of termination from the Board of Directors to the Advisor if any
of the following events shall occur:

 

(a)                                  if the Advisor shall materially breach any
provision of this Agreement and, after notice of such breach, shall not cure
such breach within 30 days; or

 

(b)                                 there is entered an order for relief or
similar decree or order with respect to the Advisor by a court having competent
jurisdiction in an involuntary case under the federal bankruptcy laws as now or
hereafter constituted or under any applicable federal or state bankruptcy,
insolvency or other similar laws; or the Advisor (i) ceases or admits in writing
its inability to pay its debts as they become due and payable, or makes a
general assignment for the benefit of, or enters into any composition or
arrangement with, creditors, (ii) applies for or consents (by admission of
material allegations of a petition or otherwise) to the appointment of a
receiver, trustee, assignee, custodian, liquidator or sequestrator (or other
similar official) for itself or for any substantial part of its assets or
authorizes such an application or consent, (iii) authorizes or files a voluntary
petition in bankruptcy, or applies for or consents (by admission of material
allegations of a petition or otherwise) to the application of any bankruptcy,
reorganization, arrangement, readjustment of debt, insolvency, dissolution,
liquidation or other similar law of any jurisdiction, or authorizes such
application or consent, or (iv) permits or suffers all or any

 

9

--------------------------------------------------------------------------------


 

substantial part of its assets to be sequestered or attached by court order and
the order remains undismissed for 30 days; or proceedings seeking the
appointment of a receiver, trustee, assignee, custodian, liquidator or
sequestrator (or other similar official) for the Advisor or for any substantial
part of its assets are commenced without authorization, consent or application
against the Advisor and continue undismissed for 30 days; or proceedings to
sequester or attach all or any substantial part of the Advisor’s assets are
instituted against the Advisor without authorization, consent and application
and are approved as properly instituted and remain undismissed for 30 days or
result in adjudication of bankruptcy or insolvency.

 

If any of the events specified in this Section 13 shall occur, the Advisor shall
give prompt written notice thereof to the Board of Directors upon the happening
of such event.

 

Termination Without Cause.  Either party may terminate this Agreement without
cause upon 60 days’ prior written notice by, (i) in the case of termination by
the Company, a majority vote of the Independent Directors or by a vote of the
holders of a majority of the outstanding shares of the Company’s common stock,
and (ii) in the case of termination by the Advisor, by a majority vote of the
Board of Directors of the Advisor.  In the event this Agreement is terminated by
the Company without cause, or in the event this Agreement is not renewed by the
Company without cause, the Company, in addition to its obligations under
Section 16, shall pay the Advisor a termination or nonrenewal fee equal to the
appraised present value of the amount of Administrative Fees that would have
been earned under this Agreement through December 31, 2016.  In making this
calculation, the appraiser shall give due consideration to the record of the
growth in the Company’s Investment Assets through the date of termination or
non-renewal.  Such appraisal shall be conducted by an independent
nationally-recognized appraisal firm mutually agreed upon by the Independent
Directors (on behalf of the Company) and the Advisor and the costs of such
appraisal shall be borne equally by the parties.  If the parties are unable to
agree upon such appraisal firm within 30 days following notice of termination
or, in the event of nonrenewal, the termination date, then the Independent
Directors (on behalf of the Company) and the Advisor shall as soon as reasonably
practicable, but in no event more than 45 days following notice of termination
or, in the event of nonrenewal, the termination date, each choose a
nationally-recognized independent appraisal firm to conduct an appraisal.  In
such event, (i) the termination fee shall be deemed to be the average of the
appraisals as conducted by each party’ s chosen appraiser and (ii) each party
shall pay the costs of its appraiser so chosen.  Any appraisal conducted
hereunder shall be performed no later than 45 days following selection of the
appraiser or appraisers.

 

Assignments.

 

(a)                                  Except as set forth in Section 15(b) of
this Agreement, this Agreement shall terminate automatically in the event of its
assignment, in whole or in part, by the Advisor, unless such assignment is
consented to in writing by the Company with the approval of a majority of the
Independent Directors.  Any such assignment shall bind the assignee hereunder in
the same manner as the Advisor is bound.  In addition, the assignee shall
execute and deliver to the Company a joinder agreement to this Agreement naming
such assignee as Advisor.  This Agreement shall not be assigned by the Company
without the prior written consent of the Advisor, except in the case of
assignment by the

 

10

--------------------------------------------------------------------------------


 

Company to a REIT or other organization which is a successor (by merger,
consolidation or purchase of assets) to the Company, in which case such
successor organization shall be bound hereunder and by the terms of such
assignment in the same manner as the Company is bound hereunder.

 

(b)                                 Notwithstanding any provision of this
Agreement, the Advisor may subcontract and assign any or all of its
responsibilities as provided under Section 9 of this Agreement, and the Company
hereby consents to any such assignment and subcontracting.

 

Action Upon Termination.  From and after the effective date of termination of
this Agreement, pursuant to Sections 13, 14 or 15 of this Agreement, the Advisor
shall not be entitled to compensation for further services hereunder, but shall
be paid all compensation accruing to the date of termination.  Upon such
termination, the Advisor shall forthwith:

 

(a)                                  after deducting any accrued compensation
and reimbursement for its expenses to which it is then entitled, pay over to the
Company or any of its Subsidiaries all money collected and held for the account
of the Company or any of its Subsidiaries pursuant to this Agreement;

 

(b)                                 deliver to the Board of Directors a full
accounting, including a statement showing all payments collected by it and a
statement of all money held by it, covering the period following the date of the
last accounting furnished to the Board of Directors with respect to the Company
or any of its Subsidiaries; and

 

(c)                                  deliver to the Board of Directors all
property and documents of the Company or any of its Subsidiaries then in the
custody of the Advisor.

 

Release of Money or Other Property Upon Written Request.  The Advisor agrees
that any money or other property of the Company or any of its Subsidiaries held
by the Advisor under this Agreement shall be held by the Advisor as custodian
for the Company or any such Subsidiary, and the Advisor’s records shall be
appropriately marked clearly to reflect the ownership of such money or other
property by the Company or any such Subsidiary.  Upon the receipt by the Advisor
of a written request signed by a duly authorized officer of the Company
requesting the Advisor to release to the Company or any of its Subsidiaries any
money or other property then held by the Advisor for the account of the Company
or any of its Subsidiaries under this Agreement, the Advisor shall release such
money or other property to the Company or any of its Subsidiaries within a
reasonable period of time, but in no event later than 60 days following such
request.  The Advisor shall not be liable to the Company, any Subsidiary of the
Company, or any of their respective officers, directors, stockholders, employees
or agents for any acts performed or omissions to act by the Company or any of
its Subsidiaries in connection with the money or other property released to the
Company or any of its Subsidiaries in accordance with this Section 17.  The
Company and any of its Subsidiaries shall indemnify the Advisor, its directors,
officers, stockholders and employees against any and all expenses, losses,
damages, liabilities, demands, charges and claims of any nature whatsoever,
which arise in connection with the Advisor’s release of such money or other
property to the Company or any of its Subsidiaries in accordance with the terms
of this Section 17.  Indemnification pursuant to this

 

11

--------------------------------------------------------------------------------


 

provision shall be in addition to any right of the Advisor to indemnification
under Section 10 of this Agreement.

 

Representations and Warranties.

 

(a)                                  The Company hereby represents and warrants
to the Advisor as follows:

 

(i)                                     The Company is duly incorporated,
validly existing and in good standing under the laws of Maryland, has full
corporate power and authority to own its assets and to transact the business in
which it is now engaged and is duly qualified or registered as a foreign
corporation and in good standing under the laws of each jurisdiction where its
ownership or lease of property or the conduct of its business requires such
qualification or registration, except where the failure to be so qualified or
registered would not in the aggregate have a material adverse effect on the
business, operations, assets or financial condition of the Company and its
Subsidiaries, taken as a whole.  The Company does not do business under any
fictitious business name.

 

(ii)                                  The Company has the corporate power and
authority to execute, deliver and perform this Agreement and all obligations
required hereunder and has taken all necessary corporate action to authorize
this Agreement on the terms and conditions hereof and the execution, delivery
and performance of this Agreement and all obligations required hereunder.  No
consent of any other person including, without limitation, stockholders and
creditors of the Company, and no license, permit, approval or authorization of,
exemption by, notice or report to, or registration, filing or declaration with,
any governmental or regulatory authority or agency is required by the Company in
connection with this Agreement or the execution, delivery, performance, validity
or enforceability of this Agreement and all obligations required hereunder. 
This Agreement has been, and each instrument or document required hereunder will
be, executed and delivered by a duly authorized officer of the Company, and this
Agreement constitutes, and each instrument or document required hereunder when
executed and delivered hereunder will constitute, the legally valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except as such enforcement may be limited by bankruptcy, insolvency,
moratorium or similar laws now or hereafter in effect relating to the rights and
remedies of creditors generally, and general principles of equity.

 

(iii)                               The execution, delivery and performance of
this Agreement, and the documents or instruments required hereunder, will not
violate any provision of any existing law or regulation binding on the Company,
or any order, judgment, award or decree of any court, arbitrator or governmental
or regulatory authority or agency binding on the Company, or the Governing
Instruments of, or any securities issued by, the Company or any of its
subsidiaries, or any mortgage, indenture, lease, contract or other agreement,
instrument or undertaking to which the Company or any of its Subsidiaries is a
party or by which the Company, any Subsidiary of the Company or any of their
assets may be bound, the violation of

 

12

--------------------------------------------------------------------------------


 

which would have a material adverse effect on the business operations, assets or
financial condition of the Company and its Subsidiaries, taken as a whole, and
will not result in, or require, the creation or imposition of any lien on any of
their property, assets or revenues pursuant to the provisions of any such
mortgage, indenture, lease, contract or other agreement, instrument or
undertaking.

 

(b)                                 The Advisor hereby represents and warrants
to the Company as follows:

 

(i)                                     The Advisor is duly incorporated,
validly existing and in good standing under the laws of Maryland, has full
corporate power and authority to own its assets and to transact the business in
which it is now engaged and is duly qualified or registered to do business and
is in good standing under the laws of each jurisdiction where its ownership or
lease of property or the conduct of its business requires such qualification or
registration, except where the failure to be so qualified or registered would
not in the aggregate have a material adverse effect on the business, operations,
assets or financial condition of the Advisor and its Subsidiaries, taken as a
whole.  The Advisor does not do business under any fictitious business name.

 

(ii)                                  The Advisor has the corporate power and
authority to execute, deliver and perform this Agreement and all obligations
required hereunder and has taken all necessary corporate action to authorize
this Agreement on the terms and conditions hereof and the execution, delivery
and performance of this Agreement and all obligations required hereunder.  No
consent of any other person including, without limitation, stockholders and
creditors of the Advisor, and no license, permit, approval or authorization of,
exemption by, notice or report to, or registration, filing or declaration with,
any governmental or regulatory authority or agency is required by the Advisor in
connection with this Agreement or the execution, delivery, performance, validity
or enforceability of this Agreement and all obligations required hereunder. 
This Agreement has been and each instrument or document required hereunder will
be executed and delivered by a duly authorized agent of the Advisor, and this
Agreement constitutes, and each instrument or document required hereunder when
executed and delivered hereunder will constitute, the legally valid and binding
obligation of the Advisor enforceable against the Advisor in accordance with its
terms.

 

(iii)                               The execution, delivery and performance of
this Agreement, and the documents or instruments required hereunder, will not
violate any provision of any existing law or regulation binding on the Advisor,
or any order, judgment, award or decree of any court, arbitrator, or
governmental or regulatory authority or agency binding on the Advisor, or the
Governing Instruments of, or any securities issued by, the Advisor or any of its
Subsidiaries, or any mortgage, indenture, lease, contract or other agreement,
instrument or undertaking to which the Advisor or any of its Subsidiaries is a
party or by which the Advisor or any Subsidiary of the Advisor or any of its
assets may be bound, the violation of which would have a material adverse effect
on the business operations, assets or financial condition of the Advisor and its
Subsidiaries, taken as a whole, and will

 

13

--------------------------------------------------------------------------------


 

not result in, or require, the creation or imposition of any lien on any of
their property, assets or revenues pursuant to the provisions of any such
mortgage, indenture, lease, contract or other agreement, instrument or
undertaking.

 

Notices.  Unless expressly provided otherwise herein, all notices, requests,
demands and other communications required or permitted under this Agreement
shall be in writing and shall be deemed to have been duly given, made and
received when delivered or upon actual receipt of registered or certified mail,
postage prepaid, return receipt requested.  The parties may deliver to each
other notice by electronically transmitted facsimile copies provided that such
facsimile notice is followed within 24 hours by any type of notice otherwise
provided for in this paragraph.  Any notice shall be duly addressed to the
parties as follows:

 

(a)  If to the Company:

1004 Farnam Street

 

Omaha, Nebraska  68102

 

Attention:  Lisa Y. Roskens

 

Telephone:  (402) 444-1630

 

 

(b)  If to the Advisor:

1004 Farnam Street

 

Omaha, Nebraska  68102

 

Attention:  Lisa Y. Roskens

 

Telephone:  (402) 444-1630

 

 

In each case with a copy given

 

in the manner prescribed above, to:

Kutak Rock LLP

 

1650 Farnam Street

 

Omaha, Nebraska  68102

 

Attention:  Steven P. Amen

 

Telephone:  (402) 346-6000

 

Either party may alter the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section 19 for the giving of notice.

 

Binding Nature of Agreement; Successors and Assigns.  This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, personal representatives, successors and assigns as provided herein.

 

Entire Agreement; Amendment.  This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements (including the
First Amended Agreement), understandings, inducements and conditions, express or
implied, oral or written, of any nature whatsoever with respect to the subject
matter hereof.  The express terms hereof control and supersede any course of
performance and/or usage of the trade inconsistent with any of the terms
hereof.  This Agreement may not be modified or amended other than by an
agreement in writing.

 

Controlling Law.  This Agreement and all questions relating to its validity,
interpretation, performance and enforcement shall be governed by and construed,
interpreted and enforced in

 

14

--------------------------------------------------------------------------------


 

accordance with the laws of the State of Nebraska, notwithstanding any Nebraska
provisions relating to conflicts of law to the contrary.

 

No Waiver.  Neither the failure nor any delay on the part of a party to exercise
any right, remedy, power or privilege under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege preclude any other or further exercise of the same or of any
other right, remedy, power or privilege, nor shall any waiver of any right,
remedy, power or privilege with respect to any occurrence be construed as a
waiver of such right, remedy, power or privilege with respect to any other
occurrence.  No waiver shall be effective unless it is in writing and is signed
by the party asserted to have granted such waiver.

 

Titles Not To Affect Interpretation.  The titles of paragraphs and subparagraphs
contained in this Agreement are for convenience only, and they neither form a
part of this Agreement nor are they to be used in the construction or
interpretation hereof.

 

Execution in Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument.  This Agreement shall become binding
when one or more counterparts hereof, individually or taken together, shall bear
the signatures of all of the parties reflected hereon as the signatories.

 

Severability of Provisions.  The provisions of this Agreement are independent of
and separable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

 

Interpretation.  Words used herein, regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context requires.

 

 

[Signatures on the following page]

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

15

--------------------------------------------------------------------------------


 

 

AMERICA FIRST APARTMENT
INVESTORS, INC., a Maryland corporation,
as Company

 

 

 

 

 

By

/s/  JOHN H. CASSIDY

 

 

 

John H. Cassidy
President and Chief Executive Officer

 

 

 

 

 

AMERICA FIRST APARTMENT
ADVISORY CORPORATION, a Maryland
corporation, as Advisor

 

 

 

 

 

By

/s/  JOHN H. CASSIDY

 

 

 

John H. Cassidy
President and Chief Executive Officer

 

16

--------------------------------------------------------------------------------